Citation Nr: 0429895	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  00-04 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a compensable disability rating for 
neuralgia of the sciatic nerve, secondary to ectopic bone 
formation following fracture of the left femur.

2.  Entitlement to a compensable disability rating for a left 
gamekeeper's thumb.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his common law spouse




ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to January 
1979.

These matters come to the Board of Veterans' Appeals (Board) 
from a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefits sought on appeal.  The veteran perfected 
an appeal of that decision.

In July 2003 the veteran testified at a personal hearing 
which was chaired by the undersigned at the Offices of the 
Board in Washington, DC.  A transcript of that hearing is of 
record.

During the July 2003 hearing the veteran raised the issue of 
entitlement to service connection for a low back disability, 
which he claims to have been caused by the fracture of the 
femur in service and resulting leg length discrepancy.  In a 
statement submitted following the hearing, he also claimed 
entitlement to a total disability rating based on individual 
unemployability due to his service-connected disabilities.  
Because he has claimed entitlement to a total rating based on 
unemployability in the context of his appeal of the ratings 
assigned for neuralgia of the left sciatic nerve and left 
gamekeeper's thumb, that issue is a component of his claim 
for increased ratings.  See Moody v. Principi, 360 F.3d 1306, 
1310 (Fed. Cir. 2004).  The determination regarding his 
entitlement to a total rating based on unemployability must 
be based on consideration of all disabilities for which 
service connection has been established.  The Board finds, 
therefore, that the issue of entitlement to service 
connection for a low back disorder is inextricably 
intertwined with the issues on appeal.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues 
are inextricably intertwined if one claim could have 
significant impact on the other).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (hereinafter, "the VCAA"), 
which has been codified at 38 U.S.C.A. §§ 5103, 5103A (West 
2002).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") emphasized that adequate notice 
requires a claimant to be informed of what he must show to 
prevail in a claim, what information and evidence he is 
responsible for providing, and what evidence VA will secure.  
The RO provided a VCAA notice to the veteran in June 2001, 
but that notice informed him only of the evidence needed to 
establish entitlement to service connection.  He has not been 
informed of the evidence needed to substantiate his claim for 
higher ratings.  The Board finds, therefore, that remand of 
the case is required.

During the July 2003 hearing the veteran stated that he had 
received treatment for his service-connected disabilities 
from the VA medical center (MC) since the RO obtained his VA 
treatment records in December 1998.  The VA treatment records 
are deemed to be evidence of record, and a determination on 
the merits of the veteran's appeal should not be made without 
consideration of that evidence.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).

The RO provided the veteran a VA medical examination in March 
2000 in order to evaluate the manifestations of the residuals 
of the in-service femur fracture.  The examiner referenced an 
October 1999 computerized tomography (CT) scan of the lumbar 
spine, that revealed L3-L4 canal stenosis with hypertrophy 
and a herniated disc as L5-S1 resulting in compression of the 
right S1 root.  The examiner provided the opinion that the 
neurological deficits in the lower extremities were due to 
the herniated disc and spinal canal stenosis, not the injury 
to the left femur.  The claims file was not, however, 
provided to the examiner for review in conjunction with the 
examination.  In addition, the examiner did not determine 
whether the residuals of the fractured femur have any current 
manifestations.  The Board finds, therefore, that an 
additional examination is warranted.

Accordingly, the case is remanded for the following 
development:

1.  The RO must review the claims file 
and ensure that the notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The RO should obtain the veteran's 
treatment records from the VAMC in 
Columbia, South Carolina, since December 
1998.  If the RO is not able to obtain 
the identified records, the claims file 
should be documented to that effect and 
the veteran so notified.

3.  The RO should afford the veteran a VA 
medical examination in order to document 
any current residuals of the in-service 
left femur fracture.  The claims file and 
a copy of this remand should be made 
available to and be reviewed by the 
examiner.  The examination should include 
any diagnostic tests or studies that are 
deemed necessary for an accurate 
assessment.

The examiner should conduct an 
examination of the left hip and lower 
extremity and provide a diagnosis for any 
pathology found.  The examiner should 
also provide an opinion on whether any 
pathology in the left hip or lower 
extremity is at least as likely as not 
etiologically related to the in-service 
femur fracture.  The examiner should 
provide the rationale for his/her 
opinion.  If the in-service femur 
fracture has any current residuals, the 
examiner should document any functional 
limitations resulting from those 
residuals.

4.  After undertaking any necessary 
development, the RO should adjudicate the 
veteran's claim for service connection 
for a low back disorder.

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above 
regarding the veteran's entitlement to 
compensable ratings, the RO should re-
adjudicate those issues.  In re-
adjudicating the claim for higher 
ratings, the RO should determine whether 
the veteran is entitled to a total rating 
based on individual unemployability due 
to all of his service-connected 
disabilities.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and be given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	M. E. Larkin
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


